Name: Commission Regulation (EC) No 1886/2003 of 27 October 2003 modifying Commission Regulation (EC) No 2673/2000 laying down detailed rules for the application of the tariff quota for imports of beef and veal provided for in Council Regulation (EC) No 2475/2000 for the Republic of Slovenia and derogating from that Regulation
 Type: Regulation
 Subject Matter: tariff policy;  European Union law;  animal product;  Europe;  international trade
 Date Published: nan

 Avis juridique important|32003R1886Commission Regulation (EC) No 1886/2003 of 27 October 2003 modifying Commission Regulation (EC) No 2673/2000 laying down detailed rules for the application of the tariff quota for imports of beef and veal provided for in Council Regulation (EC) No 2475/2000 for the Republic of Slovenia and derogating from that Regulation Official Journal L 277 , 28/10/2003 P. 0008 - 0010Commission Regulation (EC) No 1886/2003of 27 October 2003modifying Commission Regulation (EC) No 2673/2000 laying down detailed rules for the application of the tariff quota for imports of beef and veal provided for in Council Regulation (EC) No 2475/2000 for the Republic of Slovenia and derogating from that RegulationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Council Regulation (EC) No 806/2003(2), and in particular Article 32(1) thereof,Whereas:(1) Council Decision 2003/452/EC of 26 May 2003 on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions(3) provides for new concessions as regards the importation of beef and veal products originating from the Republic of Slovenia, applicable from 1 November 2003. As of the same date, it will replace Council Regulation (EC) No 2475/2000 of 7 November 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Slovenia(4).(2) Commission Regulation (EC) No 2673/2000(5) laying down detailed rules for the application of the tariff quota for imports of beef and veal provided for in Council Regulation (EC) No 2475/2000 for the Republic of Slovenia, should therefore be amended.(3) The provisions of Regulation (EC) No 2673/2000 concerning the tariff quota 09.4082 should apply mutatis mutandis to the tariff quota 09.4122.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2673/2000 shall be amended as follows:1. The title shall be amended to read as follows:"Commission Regulation (EC) No 2673/2000 of 6 December 2000 laying down detailed rules for the application of the tariff quotas for imports of beef and veal provided for in Council Decision 2003/452/EC for the Republic of Slovenia"2. Article 1(1) and (2) shall be amended to read as follows:"1. On a multiannual basis, for the period running from 1 January to 31 December of the same year, hereinafter referred to as 'year of importation', products listed in Annex I and originating in the Republic of Slovenia may be imported under the tariff quotas opened by Council Decision 2003/452/EC in accordance with the provisions laid down herein.2. For these quotas which bear the serial numbers 09.4082 and 09.4122, the annual quantities of products and the preferential rates of customs duty shall be as set out in Annex I."3. In Article 3(1)(e) "the serial number 09.4082" is replaced by "the serial numbers of the quotas".4. Annexes I and II shall be replaced by Annexes I and II of the present Regulation.Article 2By way of derogation from Articles 2(1) and 4(1) of Regulation (EC) 2673/2000, applications for import licences in 2003 in respect of all the quantities available for the quota under serial number 09.4122 shall be lodged in the first 12 days following the entry into force of the protocol attached to Council Decision 2003/452/EC.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.It shall apply from 1 November 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 October 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 152, 20.6.2003, p. 22.(4) OJ L 286, 11.11.2000, p. 15.(5) OJ L 306, 7.12.2000, p. 19.ANNEX I>TABLE>ANNEX II>PIC FILE= "L_2003277EN.001002.TIF">